Citation Nr: 0408774	
Decision Date: 04/05/04    Archive Date: 04/16/04

DOCKET NO.  03-19 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of an ear 
infection.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel



INTRODUCTION

The appellant had active military service from August 1943 
until April 1946.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied service connection for 
hearing loss, tinnitus, and residuals of an ear infection.

The appellant requested a hearing in this case; however, he 
subsequently failed to appear for such hearing.

The appellate issue of entitlement to service connection for 
residuals of an ear infection is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1.  The appellant's hearing loss did not manifest itself 
within one year of separation from active military service.

2.  The objective medical evidence of record shows the 
appellant is currently diagnosed with hearing loss, tinnitus, 
and dizziness.

3.  There exists an approximate balance of evidence with 
respect to whether the appellant's current hearing loss and 
tinnitus are related to disease or injury incurred during 
active military service.




CONCLUSION OF LAW

Hearing loss and tinnitus were incurred as a result of active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2003).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).

In this case, the appellant was provided with a VCAA letter 
in May 2002, or prior to the initial adjudication of his 
claim in September 2002, notifying him what was needed to 
substantiate this claim.  In light of the favorable decision 
contained herein, that is, the granting of the appellant's 
claims for service connection for hearing loss and tinnitus, 
it is clear that sufficient evidence was developed in this 
case in this respect.  As discussed in more detail in the 
REMAND below, there is also a duty to assist the appellant 
with respect to his claim for service connection for 
residuals of an ear infection, which includes ascertaining 
whether he is entitled to a VA examination in this case.


II.  Service Connection for Hearing Loss & Tinnitus

The Board initially notes that hearing loss is considered a 
presumptive disease.  See Under Secretary for Health letter 
(October 4, 1995) (It is appropriate for VA to consider 
sensorineural hearing loss as an organic disease of the 
nervous system and, therefore, a presumptive disability).  
However, tinnitus is not enumerated as a disease subject to 
presumptive service connection.  As such, service connection 
may be established for a current disability on the basis of a 
presumption under the law that certain diseases manifesting 
themselves to a certain degree within a certain time after 
service must have had their onset in service.  38 U.S.C.A. §§ 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309 
(2003).  Moreover, the law requires that sensorineural 
hearing loss must manifest itself to a degree of 10 percent 
or more within one-year from the date of separation from 
service.  38 C.F.R. §§ 3.307, 3.309(a) (2003); 38 U.S.C.A. 
§ 1112 (West 2002).

The Board notes that the evidence shows that the appellant's 
hearing loss initially manifested in May 1978, or 
approximately 32 years after separation from service.  
Therefore, the appellant is not entitled to presumptive 
service connection for his hearing loss, as such disability 
did not manifest itself within the requisite time period.

Although presumptive service connection for hearing loss and 
tinnitus is not warranted in this case, VA must also 
ascertain whether there is any basis to indicate that the 
disorders were incurred by any incident of military service.  
Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000); Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (Both for the 
general proposition that in claims involving presumptive 
service connection, the Board must also examine the evidence 
of record to ascertain if there is any other basis upon which 
to develop or grant the claim, including direct service 
connection).

Service connection also means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2003).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  When a disease is first 
diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

In order to prevail on the issue of service connection there 
must be: (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  All three Hickson elements 
must be satisfied.

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for purposes of service 
connection.  38 C.F.R. § 3.385 (2003).  ("[I]mpaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.").  The appellant's March 2002 VA 
audiological examination records show a current diagnosis of 
"moderately-severe to profound mixed hearing loss, greater 
in the right ear" in accordance with the requirements of 
38 C.F.R. § 3.385 (2003).  In addition, the appellant's VA 
examination records as well as his private medical records 
show a current diagnosis of tinnitus.  Therefore, the Board 
finds that the appellant has the current disabilities of 
hearing loss and tinnitus.

The next consideration is Hickson element (2), in-service 
incurrence.  The appellant contends, in his October 2002 
statement in support of claim (VA Form 21-4138), that his 
hearing loss was incurred in-service as a result of his 
firing of a "120mm anti-aircraft" cannon.  The Board notes 
that the appellant's service personnel records show that his 
military occupational specialty was "Anti-aircraft 
Cannoneer".  As such, the Board finds that the appellant was 
subjected to significant in-service noise exposure.  In 
addition, the appellant indicated in his February 2001 
application for compensation and/or pension (VA Form 21-526) 
that his tinnitus began in-service at approximately November 
1943.  The Board notes that tinnitus, unlike most other 
medical conditions, is readily observable by laypersons and 
does not require medical expertise to establish its 
existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Therefore, the Board resolves any doubt in the appellant's 
favor and finds that he incurred the requisite in-service 
injury or disease.

At this point, the Board shall discuss the final 
consideration in a service connection claim, medical nexus.  
The appellant's private medical records from October 2002, VA 
examination records from March 2002 and November 2002, and 
appellant's own contentions all address the existence of any 
causal connection between the appellant's hearing loss and 
tinnitus and any in-service injury or disease.

The Board shall initially address the appellant's contention 
that there is a nexus or causal connection between his 
hearing loss and tinnitus and his active military service.  
The Board notes that the appellant is a layperson and he is 
simply not qualified to render a medical opinion as to the 
diagnosis or etiology of his hearing loss.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).

Although the appellant is not qualified to render a medical 
opinion with respect to the etiology of his hearing loss and 
tinnitus, his private physician, Dr. K.M.S. is certainly 
qualified to render such an opinion.  In October 2002, Dr. 
K.M.S. stated that the appellant's hearing loss, tinnitus, 
and dizziness were a result of his exposure to cannon noise.  
The Board additionally notes that the aforementioned private 
medical nexus opinion was based upon previous evaluation and 
testing of the appellant.  Furthermore, the evidence also 
shows that, although Dr. K.M.S. did not specifically review 
the appellant's claims file, he did base his medical nexus 
opinion on the appellant's military history from 1943 to 1946 
as accurately portrayed by the appellant.  Therefore, the 
Board finds the private medical nexus opinion of Dr. K.M.S. 
highly probative of the etiology of the appellant's hearing 
loss and tinnitus disabilities.

On the other hand, the March 2002 VA audiological examiner 
concluded that it was "not likely" that the appellant's 
hearing loss and tinnitus were caused by any in-service noise 
exposure.  Rather, the VA examiner attributed the appellant's 
hearing loss and tinnitus to additional noise exposure in his 
post service occupation and ear pathology.  The Board notes 
that the VA examiner's opinion was also based upon a thorough 
physical examination and clinical testing of the appellant.  
The Board additionally notes, however, that the March 2002 VA 
examiner conceded that there exists "several possible 
etiologies for the appellant's hearing loss and tinnitus".

In November 2002, the VA medical examiner reconsidered her 
previous March 2002 opinion based upon the previously 
discussed private medical nexus opinion of Dr. K.M.S. and a 
thorough review of the appellant's claims file.  At this 
time, the VA examiner reiterated her previous conclusions and 
found that no change in her March 2002 opinion was warranted.

The probative value of the conflicting opinions as evidence 
upon which to accept or reject the service connection claim 
must be determined.  The Court has stated that in evaluating 
the probative value of medical evidence:

[t]he probative value of the medical evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion 
that the physician reaches. . . As is true with any 
piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the 
province of the [Board] as adjudicators.

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  However, the Board may not reject 
medical opinions based on its own medical judgment.  Obert v. 
Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 
Vet. App 171 (1991).  The weight of a medical opinion is 
diminished where that opinion is ambivalent, based on an 
inaccurate factual premise, based on an examination of 
limited scope, or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar 
v. Brown, 5 Vet. App. 140 (1993); Guerrieri, 4 Vet. App. 467, 
470-71 (1993).

As previously discussed, both the VA examiner and the private 
physician's opinions were predicated upon a full battery of 
audiological testing.  In addition, the VA examiner and the 
private physician also based their medical nexus opinions 
upon a review of the appellant's military service record.  In 
this case, there exists an approximate balance of positive 
and negative evidence with respect to the etiology of the 
appellant's hearing loss and tinnitus disabilities.  The 
Board resolves any doubt in the appellant's favor and finds 
that the evidence shows that there is a causal connection 
between the appellant's hearing loss and tinnitus 
disabilities and an in-service injury or disease.

Summarily, any reasonable doubt has been resolved in the 
appellant's favor and the benefits sought on appeal are 
accordingly granted, in part.


ORDER

Entitlement to service connection for hearing loss is 
granted.

Entitlement to service connection for tinnitus is granted.




REMAND

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2003).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).

For purposes of this remand, the Board shall focus upon VA's 
duty to assist the appellant in substantiating his claim for 
service connection for residuals of an ear infection.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003). 
The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  An examination or opinion is 
necessary if the evidence of record:  (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (B) 
establishes that the claimant suffered an event, injury or 
disease in service; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  38 C.F.R. § 3.159(c)(4) (2003).



Accordingly this case is remanded for the following:

1.  The appellant should be scheduled for a 
VA reexamination.  The examiner should 
thoroughly review the claims folder in 
conjunction with evaluating the appellant.  
The examiner should specifically address the 
following:

a.	Provide diagnoses for any current 
residuals of an ear infection, to 
include clarification of the previous 
diagnosis of "dizziness".

b.	The examiner should also render an 
opinion as to whether it is "at 
least as likely as not" that any 
current residuals of an ear infection 
were a result of an in-service injury 
or disease, to include significant 
in-service noise exposure associated 
with the appellant's military 
occupational specialty of anti-
aircraft cannoneer, or any other in-
service injury or disease indicated 
within the claims file?

All appropriate testing in this regard should 
be accomplished.  A complete rationale for 
any opinion expressed must be provided.  If 
the examiner cannot answer the above without 
resorting to speculation, then he or she 
should so state.

2.  Upon completion of the requested 
development, the appellant's claims folder 
should be reviewed to ensure that all the 
foregoing development has been conducted and 
is completed in full.  If it is determined 
that any development is incomplete, then 
appropriate corrective action should be 
taken.

3.  The appellant's claim for service 
connection for residuals of an ear infection 
should then be reconsidered.  If the benefits 
sought on appeal remain denied, then the 
appellant and his representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issues currently on appeal.  An appropriate 
period of time should be allowed for a 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



